DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
1.132 Declaration of Kim Ki-Byung
The Declaration under 37 CFR 1.132 filed 07/26/2021 is sufficient to overcome the rejection of claims 1, 3, 4, and 6-14 based upon Dainippon, Slone, and Huh because the showing provided in the Declaration demonstrates the criticality of the amount of additive.
Response to Arguments
Applicant’s arguments, filed 07/26/2021 have been fully considered and are persuasive. 
REASONS FOR ALLOWANCE
Claims 1, 3, 4, and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the additive being contained in an amount of 0.25 to 0.8 parts by weight based on 100 parts by weight of the asphalt binder. The evidence provided in the Declaration filed 07/26/2021 as well as the arguments filed 07//26/2021 are persuasive. Claims 3, 4, and 6-14 depend from or otherwise require all the features of allowable claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        
ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738